Citation Nr: 1536421	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-12 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease status post myocardial infarction.

2.  Entitlement to an evaluation in excess of 10 percent for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the October 2014 statement of the case addressed entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder.  However, the Veteran did not perfect an appeal as to that issue.  Therefore, that claim is no longer in appellate status, and no further consideration is necessary.

A hearing was held before a Decision Review Officer (DRO) at the RO in July 2014, and a transcript of the proceeding is of record.

The Board also notes that, in April 2012, the Veteran testified at a hearing held at the RO before a Veterans Law Judge who has since retired.  A transcript of that hearing is of record.  

The Board remanded the case for further development in December 2012 and has since been returned for appellate review.

The Veteran was represented by attorney David L. Huffman, whose accreditation to practice before VA was revoked effective August 8, 2014.  In November 2014, the Veteran appointed Disabled American Veterans as his representative. 



FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  

The Veteran and his representative withdrew this appeal in a written statement received in July 2015.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.






ORDER

The appeal is dismissed. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


